Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A.	Claims 6-7, 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US20150134688)  in view of Petrou (US 2011/0128288)

As for claim 6, Jing teaches
	A computer-implemented method, comprising: 
	receiving, from a user device, an indication of an image;  (Fig 1, [0020] a user interface presents an image to the user)
	processing the image to determine a first object represented in the image; ([0022] image is preprocessed to detect objects)
	generating an object feature vector representative of the first object;  ([0035], [0042] feature vector)
	determining a defined category associated with the first object;  ([0018],[0043] Fig 7 el 708 user specifies an object as “a positive object of interest” or “a negative object of interest”)
	based at least in part on the defined category, determining at least one query type from a plurality of query types; ([0043] Fig 7 el 710,712, a negative or positive weighting is assigned, i.e. “a query type”) 
	determining that the at least one query type includes an image query; (both queries are “image queries”, however a “positive query type” can be specifically called “an image query” for the purposes of the claim)
	… 
	comparing the object feature vector with a plurality of stored feature vectors ([0042]), each of the plurality of stored feature vectors representative of a respective image segment of an image of a first plurality of images ([0035] feature vector computed for each object of the image), each image segment representing less than all of the respective image ([0029] image is divided into segments, that are smaller than the whole image);  and 
	generating a ranked list of a second plurality of images from the first plurality of images, wherein each image of the second plurality of images include at least one respective image segment that is determined, based at least in part on the comparing, to include a representation of an object that is visually similar to the first object (Fig 7 step 716 ranked images);  and 
	sending at least one of the second plurality of images or the ranked list such that each of the second plurality of images are presented by the user device (Fig 7 step 718)
Jing does not specifically teach 
	based on a determination that the at least one query type includes the image query;  comparing the object feature vector ..  (Jing appears to teach performing the feature comparison step prior to the determination of the positive/negative query type)
However, at the time of the invention, it would have been obvious to a person of ordinary skill in the art to perform the positive/negative query determination prior to the feature comparison rather than the reverse.   Applicant has not disclosed that performing the query type determination prior to comparison provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with performing the feature vector comparison prior to query type determination, because these steps do not influence one another and can be performed in either order:  
(a) first determining all images similar to the query object, then determining which images to select or reject based on whether the query object is positive or negative;  or 
(b) first determining whether the object is positive or negative, and then determining whether to select or reject each image that is similar to it.
Therefore, it would have been obvious to combine  to one of ordinary skill in this art to modify Jing with reversing the order of object comparison and query type determination, to obtain the invention as specified in the claim.
Jing does not teach, Petrou however teaches
	wherein the plurality of query types includes a text query type and an image query type (Petrou Fig 2, el 208 determines text and non-text elements; el 212 performs an OCR query if text elements are found in the image; performs a facial recognition and other image-based queries if appropriate visual elements are found in the image)
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Jing by including features of Petrou, as all pertain to the art of quering by image.  The motivation to do so would have been, to increase accuracy of queries when text elements are available, by taking advantage of a much greater accuracy of matching text strings vs. matching other image features.


As for claim 7,  the combination of Jing and Petrou teaches
	prior to receiving the indication of the image: 
	segmenting a second image into a plurality of segments;  (Jing  Fig 4 segmenting; see last limitation of the claim)
	generating, for each of the plurality of segments, a respective feature vector representative of the segment; ([0035] [0042] feature vectors; see last limitation of the claim)
	associating each of the respective feature vectors with at least one of the image segments to which the feature vector corresponds or the second image (Fig 4);  and 
	storing the second image and each respective feature vector in a data store, such that each of the respective feature vectors are included in the plurality of stored feature vectors. (Fig 11 [0059] teaches a data store including images; [0042] teaches querying the data store by comparing the feature vector of the query image with the feature vector of the data store; it is clear that the data store includes the feature vectors as well as the images; thus the segmenting and feature extraction steps apply to all the images being thus stored in the database, and it is clear that the images are processed and stored in the data store before the query can be performed)
 

As for claim 9, the combination of Jing and Petrou teaches 
	for each of the plurality of image segments: 
	determining an object represented in the image segment;  (Jing Fig 4 step 406)
	generating a label corresponding to the object (Fig 4 step 410,412 [0035] a token, or index can be called “a label”);  and 
	wherein the feature vector is representative of the object.
 
As for claim 10, the combination of Jing and Petrou teaches 
	the label indicates at least one of a type of the object or a category of the object (Jing [0035] the token is “a unique identifier” or “includes classification information”, i.e. object category or type)
 
As for claim 11, the combination of Jing and Petrou teaches 
	determining a label for the first object represented in the image (Jing [0035] a token or index);  and 
	determining the plurality of stored feature vectors based at least in part on the label of the first object ([0042] the index data store for the object type is selected for querying)
 
As for claim 12, the combination of Jing and Petrou teaches 
	processing the image to determine a plurality of candidate objects;  
	receiving a selection of a first candidate object (Jing Fig 7 step 702; Fig 1 el 104 user selects the object for the query);  and 
	wherein the first candidate object is the first object.
 
As for claim 13, the combination of Jing and Petrou teaches 
	receiving a selection of a second candidate object;  (Jing Fig 7 step 714 [0044] user selects multiple or alternative objects for the query)
	generating a second object feature vector representative of the second candidate object;  (Fig 4, 7 steps are performed for all selected objects)
	comparing the second object feature vector with at least a portion of the plurality of stored feature vectors (Fig 4, 7 steps are performed for all selected objects);  and 
	wherein generating the ranked list of a second plurality of images from the first plurality of images is further based at least in part on comparing the second object feature vector with at least a portion of the 
plurality of stored feature vectors. (Fig 4, 7 steps are performed for all selected objects)
 
As for claim 14, the combination of Jing and Petrou teaches
	determining an object type of the first object  (Jing Fig 4 step 406 [0035] a token or index);  and 
	determining the plurality of stored feature vectors based at least in part on the object type ([0042] the index data store for the object type is selected for querying)
 
As for claim 15, the combination of Jing and Petrou teaches 
	the plurality of stored feature vectors has a same object type as the object type of the first object (Jing [0042] the index data store for the object type is selected for querying)






B.	Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Jing and Petrou in view of Fu (US20070286531)

		As for claim 8, the combination of Jing and Petrou does not specifically teach, however Fu teaches 
storing for each of the plurality of segments, position information indicating a position of the respective segment in the second image (Fu 4 246 [0048] teaches storing positional information for the represented object)
		It would have been obvious for one of ordinary skill in the art at the time of the invention, to modify the teaching of Jing and Petrou by including features of Fu, as both pertain to the art of image search and retrieval.  The motivation to do so would have been, to enable position-sensitive searching.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669